Dissenting Opinion by
Judge Menoer :
I respectfully dissent. I believe that this case is controlled by Jones & Laughlin Steel Corp. v. Workmen’s Compensation Appeal Board, 41 Pa. Commonwealth Ct. 223, 399 A.2d 444 (1979), where we held *61that a]] the testimony concerning the date on which claimant’s disability began was unequivocally that it began in July 1973 and therefore it was a capricious disregard of competent evidence by the referee to have found that the disability began on October 24, 1974.
Here, the referee found that claimant’s disability began on September 29, 1974. However, Dr. Levine testified that the claimant was disabled before May 3, 1974, and the three other medical experts, who examined the claimant after September 29, 1974, testified that claimant was not disabled at the time of their respective examinations. Thus, Dr. Levine’s testimony that claimant was disabled before May 3, 1974 is the only evidence in the record of a commencement date of disability, and the referee, by disregarding this evidence and choosing the September 29, 1974 date, did capriciously disregard competent evidence in this record.
We must be mindful that the question in this appeal is not whether claimant was disabled on September 29, 1974 but when he did become disabled. This is not an instance where we can conclude that it is for the referee to accept in whole or in part the testimony of Dr. Levine, for, if the referee did not accept his testimony that claimant’s disability began prior to May 3, 1974, then there is no evidence at all in this record to support any date for the commencement of claimant’s disability.
Because of the above reasons and the remarkably similar fact situations of this case and Jones & Laughlin Steel Corp. v. Workmen’s Compensation Appeal Board, supra, I would reverse the decision of the Workmen’s Compensation Appeal Board as it pertains to the apportioning of liability between the employer and the Commonwealth and would place 25 percent of the liability to pay benefits upon the employer and 75 percent upon the Commonwealth.